Exhibit 10.8

THE INDEBTEDNESS AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF DECEMBER 31, 2007 AMONG
SUNTRUST BANK, IN ITS CAPACITY AS ADMINISTRATIVE AGENT, THE SUBORDINATED
CREDITORS LISTED ON THE SIGNATURE PAGES THEREOF, ABX HOLDINGS, INC., A DELAWARE
CORPORATION, ABX AIR, INC., A DELAWARE CORPORATION, CHI ACQUISITION CORP., A
FLORIDA CORPORATION, AND THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES
THEREOF, AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME IN ACCORDANCE WITH ITS TERMS, AND EACH HOLDER OF THIS INSTRUMENT OR
AGREEMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT. TO THE EXTENT ANY TERM, PROVISION,
COVENANT, AGREEMENT OR CONDITION HEREIN CONFLICTS WITH OR OTHERWISE CONTRADICTS
ANY OF THE TERMS OR PROVISIONS OF THE SUBORDINATION AGREEMENT, THE TERMS AND
PROVISIONS OF THE SUBORDINATION AGREEMENT SHALL CONTROL.

GUARANTY

GUARANTY (this “Guaranty”), dated as of                     , made by ABX
Holdings, Inc., a Delaware corporation (“ABX Holdings”), and by each of the
other Persons listed on the signature pages hereof under the caption
“Guarantors” and the Additional Guarantors (as defined in Section 5.11) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of and for the
benefit of the Purchasers (as defined below).

WITNESSETH:

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”), by and among ABX Holdings, ABX Air, Inc., a
Delaware corporation and a wholly owned subsidiary of ABX Holdings (the
“Company”), and the several buyers from time to time party thereto (the
“Purchasers”), the Company has agreed to issue senior notes in the aggregate
principal amount of $40,500,000 (the “Senior Notes”) upon the terms and subject
to the conditions set forth therein;

WHEREAS, the Company is a member of an affiliated group of companies that
includes each of the Guarantors;

WHEREAS, the Company and the Guarantors are engaged in related businesses, and
the Guarantors will derive substantial direct and indirect benefit from the
issuance of the Senior Notes under the Securities Purchase Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase the Senior Notes under the Securities Purchase Agreement that the
Guarantors shall have executed and delivered this Guaranty.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Securities Purchase Agreement and to purchase the Senior Notes,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Guarantor hereby agrees as follows:

SECTION 1

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Securities Purchase
Agreement and used herein shall have the meanings given to them in the
Securities Purchase Agreement.

(b) The following terms shall have the following meanings:

“Business Day”: any day other than Saturday, Sunday or other day on which
commercial banks in the city of New York are authorized or required by law to
remain closed.

“Credit Agreement:” the Credit Agreement, dated December 31, 2007, by and among
ABX Holdings, the Company, and CHI Acquisition Corp., the Lenders from time to
time party thereto, SunTrust Bank, as Administrative Agent, Regions Bank, as
Syndication Agent, and Fifth Third Bank and Merrill Lynch Commercial Finance
Corp., as Co-Documentation Agents.

“Company Obligations”: the collective reference to each Obligation of the
Company to the Purchasers arising under, out of, or in connection with any
Transaction Document, or any other document made, delivered or given in
connection therewith.

“Domestic Subsidiary”: a Subsidiary other than a Foreign Subsidiary.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Foreign Subsidiary”: a Subsidiary that is not a “United States person” under
and as defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Company Obligations and (ii) each Obligation of such Guarantor to any
Purchaser arising under, out of, or in connection with any Transaction Document,
or any other document made, delivered or given in connection therewith.

“Majority Holders”: the holders of a majority in outstanding principal amount of
the Senior Notes.

“Obligations”: (i) the unpaid principal of and interest on (including interest
accruing, at the then applicable rate provided in the Senior Notes after the
maturity of the Senior Notes and interest accruing at the then applicable rate
provided in the Senior Notes after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the

 

2



--------------------------------------------------------------------------------

Company or any Subsidiary (whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding)) the Senior Notes and
(ii) all other obligations and liabilities of the Company to any Purchaser
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Securities Purchase Agreement, any other Transaction Document, or any
other document made, delivered or given in connection herewith or therewith, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees and other charges of
counsel to any Purchaser that are required to be paid by the Company or any
Subsidiary pursuant to any such document) or otherwise.

“Securities Act”: the Securities Act of 1933, as amended.

“Termination Date”: the date on which all of the following shall have occurred:
(i) the principal of and accrued interest on all outstanding Senior Notes shall
have been paid in full and (ii) all fees, expenses, premiums, indemnities and
other amounts then due and payable in respect of the Obligations shall have been
paid in full.

(c) The following terms are defined elsewhere in this Guaranty:

 

“ABX Holdings”    Preamble “Additional Guarantor”    Section 5.11 “Guaranty”   
Preamble “Guarantor”    Preamble “Purchaser”    Preamble “Securities Purchase
Agreement”    Preamble “Senior Notes”    Preamble

1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein,” “hereto” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and Section, Annex and
Schedule references are to this Guaranty unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Unless the context requires otherwise, (i) the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, revenues, accounts, leasehold
interests and contract rights, (iii) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any applicable restrictions set
forth herein or in any other Transaction Document), (iv) any reference herein to
any Person shall be construed to include such Person’s successors and assigns
(subject to any applicable restrictions set forth herein or in any other

 

3



--------------------------------------------------------------------------------

Transaction Document), and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

SECTION 2

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Purchasers the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Company Obligations.

(b) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
validly guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

(c) Each Guarantor agrees that the Company Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchasers hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Termination Date.

(e) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person, or received or collected by any Purchaser from the Company,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Company Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Company Obligations or
any payment received or collected from such Guarantor in respect of the Company
Obligations), remain liable for the Company Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Purchasers, and each Guarantor shall remain liable to the
Purchasers for the full amount guaranteed by such Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Purchasers, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchasers against the Company or any other Guarantor or any collateral security
or guarantee or right of offset held by the Purchasers for the payment of the
Company Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until the Termination Date. If any
amount shall be paid to any Guarantor on account of such subrogation,
contribution or reimbursement rights at any time when all of the Company
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Purchasers, segregated from other funds of such
Guarantor, and shall, immediately upon receipt by such Guarantor, be turned over
to the Purchasers, in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Purchasers, if required), to be applied against the
Company Obligations, whether matured or unmatured, in such order as the Majority
Holders may determine.

2.4 Amendments, etc. with Respect to the Company Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, (i) any demand for payment of any of the Company Obligations made by
any Purchaser may be rescinded by such Purchaser and any of the Company
Obligations continued, (ii) the Company Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Purchaser, (iii) the
Securities Purchase Agreement and the other Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
its terms, or (iv) any guarantee or right of offset at any time held by any
Purchaser for the payment of the Company Obligations may be waived, surrendered
or released.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Company
Obligations and notice of or proof of reliance by any Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Company Obligations shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended, modified or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Purchasers, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company or any of the
Guarantors with respect to the Company Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Securities Purchase Agreement or any
other Transaction Document, any of the Company Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from

 

5



--------------------------------------------------------------------------------

time to time held by any Purchaser, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Company or any other Person against any
Purchaser, or (iii) any other circumstance whatsoever (with or without notice to
or knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Company Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance (other than a defense of
payment or performance). When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Purchaser may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Company, any other Guarantor
or any other Person or against any collateral security or guarantee for the
Company Obligations, or any right of offset with respect thereto, and any
failure by any Purchaser to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Guarantor or any
other Person, or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Purchaser against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Company Obligations is rescinded or must
otherwise be restored or returned by any Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchasers, for the benefit of the Purchasers, without set-off or
counterclaim in immediately available funds in Dollars in accordance with the
Securities Purchase Agreement and the Senior Notes.

2.8 Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Company’s and each other Guarantor’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Company Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that the Purchasers will
not have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.

 

6



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers to enter into the Securities Purchase Agreement and to
purchase the Senior Notes pursuant thereto, each Guarantor, as to itself, hereby
represents and warrants to the Purchasers as of the date hereof that:

3.1 Representations in Securities Purchase Agreement. The representations and
warranties set forth in Section 3 of the Securities Purchase Agreement as they
relate to such Guarantor or to the Transaction Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and shall be incorporated by reference herein as if they were fully
set forth herein, provided that each reference in each such representation and
warranty to the Company’s knowledge shall, for the purposes of this Section 3.1,
be deemed to be a reference to such Guarantor’s knowledge.

3.2 Satisfaction or Waiver of Conditions Precedent. There are no conditions
precedent to the effectiveness of this Guaranty with regard to such Guarantor
that have not been satisfied or waived.

3.3 Credit Analysis. Such Guarantor has, independently and without reliance upon
any Purchaser and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty, and such Guarantor has established means satisfactory to it of
obtaining from the Company and each other Guarantor on a continuing basis
information pertaining to the business, condition (financial or otherwise),
operations, performance, properties and prospects of the Company and such other
Guarantors.

SECTION 4

COVENANTS

Each Guarantor, as to itself, covenants and agrees with the Purchasers that,
from and after the date of this Guaranty until the Termination Date, such
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Transaction Documents on its or their part to be performed or observed or that
the Company has agreed to cause such Guarantor or such Subsidiaries to perform
or observe.

SECTION 5

MISCELLANEOUS

5.1 Amendments; Waivers. No provision of this Guaranty may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Guaranty shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

7



--------------------------------------------------------------------------------

5.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the 2nd Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.3 No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising, on the part of any Purchaser, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, remedy, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any other rights, remedies, powers or privileges
provided by law.

5.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Purchaser for all its costs
and expenses incurred in collecting against such Guarantor its Guarantor
Obligations or otherwise enforcing or preserving any rights under this Guaranty
and the other Transaction Documents to which such Guarantor is a party,
including the fees and other direct out-of-pocket charges of one (1) outside
counsel to the Majority Holders.

(b) Each Guarantor agrees to pay, indemnify and hold the Purchasers harmless
from any and all claims with respect to the execution, delivery, enforcement,
performance and administration of this Guaranty to the extent the Company would
be required to do so pursuant to Section 9(k) of the Securities Purchase
Agreement.

(c) The agreements in this Section 5.4 shall survive the termination of this
Guaranty and the repayment of the Obligations and all other amounts payable
under the Securities Purchase Agreement, the Senior Notes and the other
Transaction Documents.

5.5 Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Purchasers
and their respective successors and assigns and, to the extent expressly
provided herein, their respective officers, directors, employees, affiliates,
agents, advisors and controlling persons including as provided in Section 5.4;
provided that no Guarantor may assign or otherwise transfer any of its rights or
obligations under this Guaranty without the prior written consent of the
Majority Holders and any attempted assignment or transfer without such consent
shall be null and void.

5.6 Counterparts; Guarantor’s Separate Guarantees. This Guaranty may be executed
by one or more of the parties to this Guaranty on any number of separate
counterparts (including by facsimile transmission), and all of said counterparts
taken together

 

8



--------------------------------------------------------------------------------

shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Guaranty by facsimile transmission shall be as
effective as delivery of a manually executed counterpart hereof. This Guaranty
shall become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to each Purchaser and a
counterpart hereof shall have been executed on behalf of each Purchaser. This
Guaranty shall be construed as a separate guaranty with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

5.7 Severability. If any provision of this Guaranty is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Guaranty shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Guaranty.

5.8 Headings. The headings herein are for convenience only, do not constitute a
part of this Guaranty and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Guaranty will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

5.9 GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). Each Guarantor and, by
its acceptance of the benefits hereof, each Purchaser, agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Guaranty and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York, borough of
Manhattan. Each Guarantor and, by its acceptance of the benefits hereof, each
Purchaser, hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Guaranty), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is an improper or inconvenient venue for such proceeding. Each
Guarantor and, by its acceptance of the benefits hereof, each Purchaser, hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Guaranty and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH GUARANTOR AND,
BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH PURCHASER, HEREBY IRREVOCABLY
WAIVES ANY

 

9



--------------------------------------------------------------------------------

RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
GUARANTY, THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY. If any Purchaser shall commence an action or proceeding to enforce
any provisions of this Guaranty, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

5.10 Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty;

(b) the Purchasers have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guaranty or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby.

5.11 Additional Guarantors. Upon the formation or acquisition of any new direct
or indirect Domestic Subsidiaries by any Guarantor, such Domestic Subsidiary
shall, within 30 days (which may be extended by up to additional 10 days by the
Majority Holders) after such formation or acquisition, cause such Domestic
Subsidiary to duly execute and deliver to each Purchaser a guaranty supplement,
in the form attached hereto as Annex I. Upon the execution and delivery by such
Domestic Subsidiary of a guaranty supplement, (a) such Domestic Subsidiary shall
be referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Transaction Document to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (b) each reference herein to “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Transaction Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such guaranty supplement. Notwithstanding the foregoing, as long as the
Credit Agreement remains in effect, only Domestic Subsidiaries that are required
pursuant to the terms of the Credit Agreement to execute and deliver a guaranty
to the Senior Lenders (as defined in the Credit Agreement) shall be required to
execute and deliver a guaranty supplement to each Purchaser.

5.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Guaranty.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

GUARANTORS:

 

ABX HOLDINGS, INC.     Address to Notice:       145 Hunter Drive      
Wilmington, Ohio 45177 By:  

 

    Attention: W. Joseph Payne, Esq., VP, Name:       General Counsel and
Secretary Title:       Telephone: (937) 382-5591       Facsimile: (937) 382-2452
CHI ACQUISITION CORP.     Address to Notice: ABX CARGO SERVICES, INC.     ABX
MATERIAL SERVICES, INC.     145 Hunter Drive FIRST SUBSIDIARY CORPORATION    
Wilmington, Ohio 45177       Attention: W. Joseph Payne, Esq., VP, By:  

 

    General Counsel and Secretary Name:       Telephone: (937) 382-5591 Title  
    Facsimile: (937) 382-2452 727 AIRCRAFT ONE, INC.     Address to Notice: By:
 

 

    7100 TPC Drive, Suite 100   George A. Golder     Orlando, Florida 32822  
Corporate Secretary     Attention: President       Telephone: (407)-517-0296    
  Facsimile: (407) 517-0301 727 AIRCRAFT TWO, INC.     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   George A. Golder     Orlando, Florida 32822  
Corporate Secretary     Attention: President       Telephone: (407)-517-0296    
  Facsimile: (407) 517-0301 757 AIRCRAFT ONE, LLC     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   Peter F. Fox     Orlando, Florida 32822   Sole
Manager     Attention: President       Telephone: (407)-517-0296      
Facsimile: (407) 517-0301

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

767 AIRCRAFT ONE, LLC     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   Peter F. Fox     Orlando, Florida 32822   Sole
Manager     Attention: President       Telephone: (407)-517-0296      
Facsimile: (407) 517-0301 AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY
    Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   Todd A. Hunter     Orlando, Florida 32822   Sole
Manager     Attention: President       Telephone: (407)-517-0296      
Facsimile: (407) 517-0301 CAPITAL CARGO INTERNATIONAL AIRLINES, INC.     Address
to Notice: By:  

 

    7100 TPC Drive, Suite 100   George A. Golder     Orlando, Florida 32822  
Corporate Secretary     Attention: President       Telephone: (407)-517-0296    
  Facsimile: (407) 517-0301 CAPITAL CARGO REAL ESTATE HOLDINGS, INC.     Address
to Notice: By:  

 

    7100 TPC Drive, Suite 100   Peter F. Fox     Orlando, Florida 32822  
President     Attention: President       Telephone: (407)-517-0296      
Facsimile: (407) 517-0301 CAPITAL LOGISTICS, INC.     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   George A. Golder     Orlando, Florida 32822  
Corporate Secretary     Attention: President       Telephone: (407)-517-0296    
  Facsimile: (407) 517-0301 CARGO AIRCRAFT MANAGEMENT, INC.     Address to
Notice: By:  

 

    7100 TPC Drive, Suite 100   Todd A. Hunter     Orlando, Florida 32822  
Treasurer     Attention: President       Telephone: (407)-517-0296      
Facsimile: (407) 517-0301

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

CARGO AVIATION, INC.     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   George A. Golder     Orlando, Florida 32822  
Corporate Secretary     Attention: President       Telephone: (407)-517-0296    
  Facsimile: (407) 517-0301 CARGO HOLDINGS INTERNATIONAL, INC.     Address to
Notice: By:  

 

    7100 TPC Drive, Suite 100   Peter F. Fox     Orlando, Florida 32822  
President     Attention: President       Telephone: (407)-517-0296      
Facsimile: (407) 517-0301 DC-8 AIRCRAFT ONE, INC.     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   George A. Golder     Orlando, Florida 32822  
Corporate Secretary     Attention: President       Telephone: (407)-517-0296    
  Facsimile: (407) 517-0301 DC-8 AIRCRAFT TWO, LLC     Address to Notice: By:  

 

    7100 TPC Drive, Suite 100   Peter F. Fox     Orlando, Florida 32822   Sole
Manager     Attention: President       Telephone: (407)-517-0296 By:  

 

    Facsimile: (407) 517-0301   George A. Golder       Corporate Secretary    
LGSTX FUEL MANAGEMENT, INC.     Address to Notice:       7100 TPC Drive, Suite
100 By:  

 

    Orlando, Florida 32822   Frank J. Visconti     Attention: President  
President     Telephone: (407)-517-0296       Facsimile: (407) 517-0301

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

LGSTX GROUP, INC.     Address to Notice:       7100 TPC Drive, Suite 100 By:  

 

    Orlando, Florida 32822   Todd A. Hunter     Attention: President   Treasurer
    Telephone: (407)-517-0296       Facsimile: (407) 517-0301 LGSTX SERVICES,
INC.     Address to Notice:       7100 TPC Drive, Suite 100 By:  

 

    Orlando, Florida 32822   Todd A. Hunter     Attention: President   Treasurer
    Telephone: (407)-517-0296       Facsimile: (407) 517-0301

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

Annex I to

Guaranty

GUARANTY SUPPLEMENT, dated as of                     , 200    , made by
                                        , a                      (the
“Additional Guarantor”), in favor of and for the benefit of the Purchasers. All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Guaranty referred to below.

WITNESSETH:

WHEREAS, ABX Holdings, Inc., a Delaware corporation (“Holdings”), ABX Air, Inc.,
a Delaware corporation and a wholly owned subsidiary of Holdings (the
“Company”), and the Purchasers have entered into a Securities Purchase
Agreement, dated as of                      (as amended, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”);

WHEREAS, in connection with the Securities Purchase Agreement, Holdings and
certain Subsidiaries of Holdings and the Company (other than the Additional
Guarantor) have entered into a Guaranty, dated as of                     , (as
amended, supplemented or otherwise modified from time to time, the “Guaranty”)
in favor of and for the benefit of the Purchasers;

WHEREAS, the Securities Purchase Agreement requires the Additional Guarantor to
become a party to the Guaranty; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Guaranty Supplement in order to become a party to the Guaranty;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty. By executing and delivering this Guaranty Supplement, the
Additional Guarantor, as provided in Section 5.11 of the Guaranty, hereby
becomes a party to the Guaranty as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. In furtherance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Obligations, does jointly and severally with the other Guarantors,
unconditionally and irrevocably guarantee the prompt and complete payment and
performance by the Company when due (whether at the stated maturity by
acceleration or otherwise) of the Company Obligations. Each reference to a
“Subsidiary” or a “Guarantor” in the Guaranty shall be deemed to include the
Additional Guarantor. The Guaranty is hereby incorporated herein by reference.
The Additional Guarantor hereby represents and warrants as to itself that each
of the representations and warranties contained in Section 3 of the Guaranty
applicable to it is true and correct on and as the date hereof (after giving
effect to this Guaranty Supplement) as if made on and as of such date.

2. Representations of Additional Guarantor. The Additional Guarantor represents
and warrants to the Purchasers that this Guaranty Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance,



--------------------------------------------------------------------------------

reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

3. Counterparts; Binding Effect. This Guaranty Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute a single contract. This Guaranty Supplement shall become
effective when (a) each Purchaser shall have received a counterpart of this
Guaranty Supplement that bears the signature of the Additional Guarantor and
(b) the each Purchaser has executed a counterpart hereof. Delivery of an
executed counterpart of a signature page of this Guaranty Supplement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Guaranty Supplement.

4. Full Force and Effect. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

5. Severability. Any provision of this Guaranty Supplement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability in such jurisdiction
of the remaining provisions hereof and of the Guaranty; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

6. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 5.2 of the Guaranty. All communications and notices
hereunder to the Additional Guarantor shall be given to it at the address set
forth under its signature below.

7. Fees and Expenses. The Additional Guarantor agrees to reimburse the each
Purchaser for its reasonable out-of-pocket expenses in connection with this
Guaranty Supplement, including the reasonable fees and other charges of counsel
to each Purchaser.

8. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]     Address to Notice: By:  

 

    Name:       Title:      